ORDER
h Considering the Petition for Transfer to Disability Inactive Status filed by respondent, and the response thereto filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Darryl J. Becnel, Louisiana Bar Roll number 22943, be and he hereby is transferred to disability inactive status pursuant to Supreme Court Rule XIX, § 22(C)-. Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
NEW ORLEANS,. LOUISIANA, this 13th day.of May, 2016.
FOR THE COURT:
/s/ Jeannette Theriot Knoll /s/ Justice, Supreme Court of Louisiana